Yeager, J.,
dissenting.
I cannot bring myself to agree with the majority in this case.
I find no serious fault with the legal principles set forth in the opinion, but under the principle that the father has the paramount right to the guardianship of his child, unless the best interests and welfare of the child require some other disposition, I cannot see how, under the record in this case, this court is able to say that the father is not entitled to his child.
It may be conceded that in the past the father never contributed as liberally to the support of the child as he might have, also that his circumstances, so far as finances are *315concerned, do not equal those of the respondents, and further that the child has received loving care at the hands of the respondents. It appears that the father works at a place where beer and food are dispensed and that his wife, the stepmother of the child, takes an occasional drink of beer, and that a permanent home arrangement has not as yet been established for the child. The record discloses that the father works steadily, and no immoral practices on his part are shown.
I see nothing in all of this to justify taking from this father his paramount right to the guardianship of his child. Further, the legal effect would be to place the child in the hands of mere volunteers from whom the courts would be without power to exact support for the child if they refused to grant it of their own will.
The natural law, the moral law, the enlightened religious law and the written law recognize the obligation of the parent to support and sustain the child of tender years and the corresponding right to care, custody and control by the parent. Should this sacred relationship be destroyed by a mere difference in economic standing, of difference of opinion on morality or of religion, without a fairly definite showing of unfitness on the part of the parent? My attitude toward the duties, obligations and privileges of parenthood require of me an emphatic negative answer.
The trial judge heard the evidence and observed the witnesses and their demeanor while testifying, and no doubt was in a better position to understand and appraise the true facts than we are. In this view, and in the light of the record presented, I can find no justification for overturning the judgment of the district court.
Carter, J., concurs in the dissent.